Citation Nr: 1141675	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for heart disease, including ischemic heart disease, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1953 to August 1956 and from April 1961 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a June 2008 decision and an April 2011 RO decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues on appeal have been obtained by VA.  

2.  The Veteran did not engaged in combat with the enemy during military service.  

3.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

4.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service.  

5.  The Veteran's congestive heart failure was not present in service or until many years after service, and there is no competent evidence that any current heart disorder is related to service, to include as due to herbicide exposure, or causally or etiologically related to, or aggravated by service-connected diabetes mellitus.  

6.  The Veteran does not have ischemic heart disease or any other cardiovascular disorder presumptively associated with herbicide exposure at present.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder, to include PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).  

2.  The Veteran does not have a cardiovascular disorder, including congestive heart failure due to disease or injury which was incurred in or aggravated by service, or that is proximately due to or aggravated by service-connected diabetes mellitus, nor may any current cardiovascular disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2007, March 2008 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was scheduled for a hearing at the RO before a member of the Board in August 2011, but failed to report.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a cardiovascular disease or psychosis is manifested to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

Pursuant to 38 C.F.R. § 3.309(e), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's Disease, ischemic heart disease (IHD), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of the regulation, the term IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The foregoing notwithstanding, 38 C.F.R. § 3.304(f)(3) does not require the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Psychiatric Disability

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

In this case, the Veteran contends that he has PTSD due to his service in Vietnam which included retrieving vehicles from the field that were damaged during combat action.  At the RO hearing, the Veteran testified that he saw a lot of terrible things during his two tours of duty in Vietnam, including dead and severely injured civilians and soldiers.  He believes that he has PTSD that is related to service.  

The Veteran was examined by VA in December 2009 to determine whether he had PTSD or any other psychiatric disorder at present and if so, whether it was related to his military service.  The examiner indicated that the claims file was reviewed and included a detailed description of his complaints, service and medical history, and the clinical findings on examination.  The Veteran reported mild symptoms of depression associated with several matters, including where he lived, the loss of his dog the previous month, and financial difficulties.  The Veteran also reported that he had a good relationship with his wife, but had been lonely since she passed away and said that he feels down a few times a week.  The Veteran denied any other symptoms of depression, including suicidal thoughts, decreased energy, poor appetite, loss of interest in pleasurable activities, decreased libido, feelings of helplessness or hopelessness, anhedonia, dysthymia, mood swings, anger, crying spells, or worthlessness.  He said that he slept well, made friends easily and enjoyed fishing and hunting; activities he can no longer afford to do.  He also denied any alcohol or drug problems or any prior psychiatric treatment.  He said that he had a few friends and belonged to the VFW and American Legion, and that he tried to stay busy and work when he can find it.  

On examination, the Veteran was alert, well oriented, cooperative, relaxed and attentive throughout the interview, and talked constantly to everyone in the waiting room.  His memory, judgment and insight were intact, his intelligence average, and he displayed no inappropriate, ritualistic or obsessive behavior.  He denied any panic attacks, or suicidal or homicidal thoughts and his impulse control was normal.  The Veteran reported that he flies off the handle easily and jumps at loud noises, but denied any episodes of violence or hypervigilance.  In discussing his stressors, the Veteran said that he delivered supplies during his first tour in Vietnam and retrieved damaged vehicles during his second tour.  He said that he was exposed to a few skirmishes and described diving into holes when hit by rocket attacks, but said that it was "just like any other day of the week" and that he didn't let it bother him.  The Veteran did not describe any specific stressor event.  The examiner indicated that the prognosis was good for the Veteran's continued recovery when his grieving loss completes, but that he did not meet the criteria for a diagnosis of PTSD.  He noted that the Veteran talked easily about his military service and said that he thinks about his Vietnam experiences a few times a week, but was not disturbed by it.  The diagnosis on Axis I was no mental health diagnosis.  The stressor on Axis IV was bereavement.  The examiner noted that the Veteran did not report any feelings of intense fear, horror or helplessness while in Vietnam and that any mild symptoms that he reported did not impact on his occupational, social or personal functioning.  He indicated that the Veteran's current symptoms - bothered by loud noises and irritability - did not impair functioning, and that while the Veteran thinks of Vietnam, it was not disturbing to him and he could talk about it (reminisce) with others.  

The evidentiary record also includes numerous VA and private medical records showing treatment for various maladies from 2002 to the present.  Other than a single report of being bothered by repeated disturbing memories, thoughts or images in June 2011, VA PTSD screens from 2007 to 2011, were negative for any signs or symptoms of PTSD.  

In a memo, dated in January 2010, the RO indicated that despite several requests for detailed stressor information, the Veteran did not report any specific stressors in Vietnam which could be verified though official military records or archives, and that the service treatment records were completely silent for any complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  

As indicated above, in order to prevail on a claim of service connection PTSD, there must be medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  

In this regard, the Veteran was examined by VA in December 2009 for the specific purpose of determining whether he had PTSD or any other psychiatric disorder at present which was related to service.  After reviewing the claims file and a comprehensive examination of the Veteran, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, and that there was no evidence of a current mental health disorder.  Moreover the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the December 2009 VA opinion.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there was no objective evidence of any psychiatric complaints, treatment or diagnosis in service, and no competent or objective evidence of any signs or symptoms of PTSD or any other psychiatric disorder at present, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

Heart

The Veteran does not claim nor do the service treatment records show any complaints, treatment, abnormalities or diagnosis referable to any heart problems or cardiovascular disease in service.  Rather, the Veteran contends that his congestive heart failure (CHF) is due to herbicide exposure in service or, in the alternative, secondary to his service-connected diabetes mellitus.  

Private medical records showed that the Veteran was hospitalized for cardiopulmonary arrest in December 2002.  Extensive diagnostic testing revealed idiopathic dilated cardiomyopathy, left bundle branch block, and class III-IV CHF.  Cardiac catheterization confirmed the absence of coronary artery disease, but left ventricular ejection fraction was 15 percent or less and there was severe left ventricular dilation, which warranted immediate surgery for implant of a dual chamber biventricular implantable cardioverter-defibrillator (ICD).  

A January 2003 private treatment note indicated that the Veteran had no prior cardiac history other than hypertension.  A private thallium stress test in March 2006, and private echocardiography studies in January 2007, July 2008 and February 2009 showed no evidence of ischemic heart disease.  The record also shows that diabetes mellitus was first diagnosed in May 2007.  (See May 2007 VA treatment note).  

A letter from a private physician, Christopher Mondello, DO., dated in October 2008, indicated that the Veteran had been a patient since September 2005, and "[o]ver the years, he has been treated for diabetes, diabetes related hypertension, as well as congestive heart failure secondary to his hypertension, related to his diabetes."  

When examined by VA in September 2009, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history, and the clinical findings on examination.  The Veteran reported that he was diagnosed with hypertension in 2002, had a defibrillator implant in December 2002 which was replaced in January 2009, and was diagnosed with diabetes mellitus about two year earlier (2007).  The examiner indicated that there was no evidence of syphilitic heart disease, endocarditis or pericarditis.  X-ray studies showed no evidence of acute cardiopulmonary disease.  The diagnosis was congestive heart failure.  The examiner opined that it was less likely than not that the Veteran's CHF was secondary to his service-connected diabetes mellitus and that his CHF was not aggravated by the service-connected disability.  The examiner explained that the Veteran's CHF was diagnosed in 2002, nearly five years before the onset of his diabetes, and that there had been no documented decline in cardiac function since the onset of diabetes which would suggest a worsening of his CHF.  The examiner pointed out that an ECHO in September 2009 showed no change in the ejection fraction when compared to a study in 2007, and that follow-up visits to his cardiologist had been all routine visits for checking his defibrillator.  

With regard to the claim of service connection based on presumptive diseases, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  In this case, CHF is not a disease for which presumptive service connection may be granted, and the record fails to show the Veteran has ischemic heart disease or any other heart disease associated with herbicide exposure.  Thus, presumptive service connection for a heart disorder due to herbicide exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  


As noted above, the Veteran does not claim, nor do the service treatment records show any complaints, treatment, abnormalities, or diagnosis referable to any cardiovascular problems in service or until nearly 30 years after his separation from service.  Furthermore, the probative evidence of record clearly supports the VA opinion that the Veteran's CHF pre-dated the onset of his diabetes mellitus by nearly five years and, therefore, could not have been due to or caused by his diabetes.  Additionally, the VA examiner indicated that there had been no change in the Veteran's cardiac function or any diagnostic evidence of a worsening of his CHF since the onset of his diabetes mellitus, and opined that his CHF was not aggravated by the service-connected diabetes.  

Given the documented history that the Veteran's CHF pre-dated the onset of the Veteran's diabetes mellitus, the Board finds the private medical statement that the Veteran's diabetes caused CHF is of no probative value and assigns it little evidentiary weight.  

While the Veteran believes that his heart disorder is due to herbicide exposure or, in the alternative, related to his service-connected diabetes, he has not presented any credible, competent evidence to support his assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Inasmuch as there is no evidence of a heart disorder or any other cardiovascular problems or abnormalities in service or until many years thereafter, and no probative competent medical evidence suggesting an etiological relationship between the Veteran's current heart disorder and service or his service-connected diabetes, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  


The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claims.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for heart disease, including secondary to service-connected diabetes mellitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


